Citation Nr: 0620639	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for convergence 
insufficiency with headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from May 1953 to February 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for an ocular 
disability, specifically convergence insufficiency with 
headaches.  

The veteran's service personnel records indicate he worked as 
a "weather observer" while in service, and the Board finds, 
as a matter of fact, that the veteran did very close and 
demanding work, requiring focusing far and then close over 
and over again, and that there were in-service symptoms, such 
as headaches.  The veteran also provided, post-certification 
of the appeal, a statement from an eye clinic physician 
stating that the veteran's convergence insufficiency with 
headaches "certainly could have been worsened" by his work 
in service.  The foregoing evidence mandates the provision of 
a VA examination to determine whether the veteran's 
convergence insufficiency is related to service.  A VA 
examination has not been provided for this claim.  The VA 
must provide a medical examination or medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  In this case, an examination and opinion are 
needed.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination to determine whether it is 
at least as likely as not (i.e. to at 
least a 50-50 degree of probability) that 
the convergence insufficiency began in or 
was permanently increased by service.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  Following any additional development 
deemed appropriate, the veteran's claim 
should again be reviewed, to include 
consideration of all new evidence.  If the 
benefit sought is not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claim should be returned 
to the Board for further appellate review.  
The Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



